DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 1-6-22 is acknowledged.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3,4,7-10 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Chen et al.-7048621.
	Chen discloses 1. A carrier head 100, comprising: a base assembly 104; a substrate mounting surface 120 connected via 116 to the base assembly 104; a plurality of segments (retainer ring 110 can divided into two regions -col 2, lines 12,13, also portions 710a, 710b in conjunction with retainer ring 110 read on a plurality of segments) disposed circumferentially 
3. The carrier head of claim 1, comprising an actuator 130 to cause the segments of the retaining ring to pivot via junctions 132/308 (col 8, line 45-col 9, line 15).  
4. The carrier head of claim 3, wherein the actuator is a motor, piston, hydraulic arm, spring, bellow or bladder-130.  
7. The carrier head of claim 1, wherein the segments (2 regions/710a,b with 100) of the retaining ring are spring-loaded to be held in an unclamped position (the junctions 132/308 have different flexibility such as portion 306 of arm 308 Is sufficiently rigid so arm remains static with respect to ring with no pressure, thereby  preventing clamping or inward movement toward substrate.  
8. The carrier head of claim 1, wherein each segment (2 regions/710a,b with 100) of the plurality of segments of the retaining ring are pivotally connected by a pivot pin 802.  
9. The carrier head of claim 8, wherein the pivot pins 802 extend from side walls (top side wall) of the segment of 110 into receiving recesses 806 in the base assembly (Alternate configuration-col 11, lines 60-64).  
10. The carrier head of claim 8, wherein the pivot pins 802 extend from receiving recesses in the base assembly 104 into side walls (top side wall) 806 of the segment Fig 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, alone.
Chen discloses the claimed invention, as detailed above, but does not specifically disclose four to twenty segments.  However, the exact number of segments is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention. In addition, Chen discloses at least two and it would have been obvious to one of ordinary skill in the art at time invention was made to have more than two such as four, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 5,6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar retainer ring devices for polishing a wafer.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
March 12, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723